







ASSET PURCHASE AGREEMENT




ASSET PURCHASE AGREEMENT, made and entered into this __ day of March, 2007 (the
“Agreement”), by and between Shamrock Broadcasting, Inc., P. O. Box 667,
Indianola, MS 38751 (“Seller”) and The Marketing Group, 1209 16th Avenue South,
Suite 200, Nashville, TN 37212 or its assignee (“Buyer”).
 
WITNESSETH:
 
WHEREAS, Seller owns the assets used in the operation of radio stations WNLA FM
105.5 MHz and WNLA AM 1380 kHz in Indianola, MS (the “Stations”) and are
authorized to operate the Stations pursuant to licenses issued by the Federal
Communications Commission (the “FCC”); and


WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, substantially all of the assets used and/or useful in connection with
the operation of the Stations, all on the terms and subject to the conditions
set forth herein, including prior approval of the FCC.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter set forth, the parties hereto, intending to
be legally bound, hereby agree as follows:
 
ARTICLE I


PURCHASE OF ASSETS
  
    1.1    Transfer of Assets.  On the Closing Date (as defined in Section 5.1
hereof), Seller shall sell, assign, transfer and convey to Buyer or its
designated assignee, and Buyer shall purchase and assume from Seller,
substantially all of the assets, properties, interests and rights of Seller of
whatsoever kind and nature, real, personal, or mixed, tangible and intangible,
owned or leased by Seller as the case may be, which are used and/or useful in
connection with the operation of the Stations, as the same shall
 
 
 
 
    
 
1

--------------------------------------------------------------------------------


 
exist on the Closing Date, including but not limited to the following (but
excluding the Excluded Assets specified in Section 1.3 hereof), all such assets
being referred to herein as the “Stations Assets.” The Stations assets include,
without limitation, the following:
 
        1.1.1    All licenses, permits and other authorizations issued by the
FCC and any other federal, state or local government authority (the “Stations
Licenses”) to Seller in connection with and necessary for the conduct of the
business and the operation of the Stations, together with renewals or
modifications of such Stations Licenses between the date hereof and the Closing
Date, including but not limited to those listed on Schedule 1.1.1 attached
hereto;
 
        1.1.2     All equipment, machinery, office furniture and fixtures,
office materials and supplies, inventory, spare parts and other tangible
personal property of every kind and description, and Seller’s rights therein, of
Seller with respect to the Stations, together with any improvements or
replacements thereof and additions thereto, made between the date hereof and the
Closing Date which Buyer has agreed to assume in writing at Closing, including
but not limited to those listed on Schedule 1.1.2 hereto;
 
        1.1.3     All contracts, agreements and leases, written or oral,
relating to the operation of the Stations which are listed in Schedule 1.1.3
hereto (the “Assumed Contracts”), together with all contracts, agreements and
leases entered into or acquired by Seller between the date hereof and the
Closing Date which Buyer has agreed to assume in writing at Closing;
 
        1.1.4    All of Seller’s right, title and interest in and to the call
letters “WNLA,” trademarks, trade names, service marks, franchises, copyrights,
including registrations and applications for registration of any of them,
jingles, logos and slogans or licenses to use same (the “Intangible Personal
Property”), together with any associated goodwill and any additions thereto
between the date hereof and the Closing Date, including but not limited to those
described on Schedule 1.1.4 attached hereto;
 
        1.1.5     All real property, buildings, fixtures and other improvements
thereon, leasehold interests, easements, licenses, rights of access, rights of
way, improvements and other real property interests, which are held or owned by
the Seller and used and/or useful in the operation of the Stations as of the
date
 
2

--------------------------------------------------------------------------------


 
hereof and the Closing Date (the “Real Property”), as described in 1.1.5
attached hereto;
 
        1.1.6    All books, files, records and logs relating to the conduct of
the Stations’ business and the operation of the Stations (collectively the
“Stations Records”). For three years following Closing, Seller shall have
reasonable access to such books, files, records and logs for inspection and
duplication at Seller’s expense during normal business hours, and to the
originals if required, for the purposes of bookkeeping, tax return preparation
and accounting procedures, and for such other purposes as may be customary or
reasonably necessary;
 
    1.2    No Liens. Subject to Section 1.1.3 hereof, the Stations Assets shall
be transferred to Buyer free and clear of all debts, security interests,
mortgages, trusts, claims, pledges, or other liens, liabilities and encumbrances
whatsoever (collectively, the "Liens").
 
    1.3    Excluded Assets. Notwithstanding anything to the contrary contained
herein, it is expressly understood and agreed that the Stations Assets shall not
include the following assets along with all rights, title and interest therein
which shall be referred to as the "Excluded Assets":
 
          1.3.1  All cash, cash equivalents or similar type investments of
Seller, such as certificates of deposit, Treasury bills and other marketable
securities on hand and/or in banks and accounts receivable; Seller will allow
Buyer to collect the accounts receivable for the Stations for a period of ninety
(90) days; Buyer will provide Seller with an accounting of collections and remit
funds received every thirty (30) days;
 
          1.3.2  All contracts that have terminated or expired prior to the
Closing Date in the ordinary course of business and as permitted hereunder;
 
          1.3.3 All other contracts of Seller, including employment contracts,
whether written or oral, not assumed by Buyer pursuant to the terms of Section
2.1 hereof; 
 
          1.3.4 All pension, profit sharing or cash or deferred (Section 401(k))
plans and trusts and the assets thereof and any other employee benefit plan or
arrangement and the assets thereof, if any maintained by Seller; and


3

--------------------------------------------------------------------------------


 
          1.3.5 All contracts of insurance and all insurance proceeds or claims
made by Seller relating to property or equipment repaired, replaced or restored
by Seller prior to the Closing Date.




ARTICLE 2


ASSUMPTION OF OBLIGATIONS
    2.1    Assumption of Obligations. Subject to the provisions of this Section
2.1, Section 2.2 and Section 3.4, on the Closing Date, Buyer shall assume and
undertake to pay, satisfy or discharge the liabilities, obligations and
commitments of Seller arising or to be performed on or after the Closing Date
under (i) the Assumed Contracts and (ii) any other contracts entered into
between the date hereof and the Closing Date which Buyer may in its sole
discretion expressly agree in writing to assume. All of the foregoing
liabilities and obligations shall be referred to herein collectively as the
"Assumed Liabilities."
 
    2.2    Retained Liabilities. Except as set forth in Section 2.1 hereof,
Buyer expressly does not, and shall not, assume or be deemed to assume any other
liability, obligation, commitment, undertaking, expense or agreement of Seller
of any kind or nature, absolute or contingent, known or unknown, and the
execution and performance of this Agreement shall not render Buyer liable for
any such liability, obligation, undertaking, expense or agreement. All of such
liabilities and obligations shall be referred to herein collectively as the
"Retained Liabilities." Without limiting the generality of the foregoing, it is
understood and agreed that Buyer is not agreeing to, and shall not, assume any
liability or obligation of Seller to Seller's employees under any existing
written or oral agreements with Seller, including any such liability or
obligation in respect of wages, salaries, bonuses, accrued vacation or sick pay
or any other matter other than liabilities and obligations arising following the
Closing.




ARTICLE 3
PURCHASE PRICE
 
    3.1    Purchase Price. Subject to certain adjustments pursuant to Section
3.2 below, the purchase price for the transfer of the
 
4

--------------------------------------------------------------------------------


 
Stations Assets from Seller to Buyer shall be Three Hundred Thousand Dollars
($300,000) (the "Purchase Price").
 
    3.2    Payment of Purchase Price. The Purchase Price shall be paid as
follows:
 
          3.2.1   Pursuant to the Letter of Intent dated January 17, 2007
between Seller and Buyer, Buyer shall provide a Letter of Credit in the amount
of Ten Thousand Dollars ($10,000) from a bank of Buyer’s choosing (“Bank
Agent”). The Letter of Credit shall be in a form and substance acceptable to
Seller. Upon execution of this Purchase and Sale Agreement, Buyer shall provide
a Letter of Credit for the additional sum of Ten Thousand Dollars ($10,000) with
the Bank Agent for this transaction.
 
          3.2.2   At Closing, Buyer shall pay to Seller the Purchase Price, as
follows:
 
              3.2.2.1   Three Hundred Thousand Dollars ($300,000), by wire
transfer of immediately available funds, plus or minus any adjustments to be
made pursuant to Section 3.5 hereof.
 
    3.3    Letter of Credit.
 
          3.3.1   In the event that this Agreement is terminated by Seller prior
to the Closing solely because of Buyer’s refusal or inability to close, Seller,
if not in material default or breach of this Agreement, shall be entitled to
draw on the Letter of Credit in accordance with its terms as liquidated damages
and not as a penalty. Buyer and Seller each acknowledge and agree that the
liquidated damage amount is Seller's sole remedy for Buyer's breach hereof and
that such amount is reasonable in light of the anticipated harm which would be
caused by Buyer's breach of this Agreement, the difficulty of proof of loss, the
inconvenience and nonfeasability of otherwise obtaining an adequate remedy, and
the value of the transaction to be consummated hereunder.
 
             3.3.2     In the event that Buyer and Seller consummate the
transaction contemplated herein or in the event of a termination pursuant to
Section 15 hereof, Seller shall not be entitled to draw down against the Letter
of Credit and shall provide such notice to the Bank Agent terminating the Letter
of Credit.
 
    3.4    Allocation of Purchase Price. The Purchase Price shall be allocated
in accordance with Exhibit A hereto.


5

--------------------------------------------------------------------------------


 
    3.5    Proration of Income and Expenses. Except as otherwise provided
herein, on the Closing Date, there shall be prorated all payments of rent,
utilities, insurance, and all operating expenses of the Stations, including but
not limited to salaries, taxes, negative barter balances, music and license
fees, and other charges, so that Seller shall be responsible for all expenses
incurred prior to the Closing Date and Buyer for all expenses incurred
thereafter. In this regard, Seller shall pay the costs of all barter
obligations, if any, engineering studies, ownership reports, employment reports,
or other reports or FCC filings required by virtue of Seller's ownership of the
Stations prior to the Closing Date, and Buyer shall pay the costs of all barter
obligations, if any, engineering studies, ownership reports, employment reports,
or other reports or FCC filings required by virtue of Buyer's ownership of the
Stations after the Closing Date. Each party, however, shall be responsible for
its own expenses in connection with the transaction contemplated by this
Agreement, including, without limitation, the preparation and prosecution of the
Assignment Application (as defined herein) to be filed with the FCC pursuant to
Section 4.2 of this Agreement; except that Seller and Buyer shall share equally
the FCC filing fee for the Assignment Application. Except as expressly provided
in this Agreement, Buyer shall not be liable for any other expenses in
connection with the transactions contemplated by this Agreement.


ARTICLE 4
 
GOVERNMENTAL CONSENTS
 
    4.1    FCC Consent. It is specifically understood and agreed by Buyer and
Seller that the Closing and the assignment of the FCC Licenses and the transfer
of the Stations Assets is expressly conditioned on and is subject to the prior
consent and approval of the FCC ("FCC Consent") without the imposition of any
conditions on the transfer of the FCC Licenses which are materially adverse to
Buyer or Seller.
 
    4.2    FCC Application. Within ten business (10) days after execution of
this Agreement, Seller and Buyer shall file with the FCC an application for
assignment of the FCC Licenses (the "Assignment Application") from Seller to
Buyer. Seller and Buyer shall thereafter prosecute the Assignment Application
with all reasonable diligence and otherwise use their best efforts to obtain the
grant of the Assignment Application as expeditiously as
 
6

--------------------------------------------------------------------------------


 
practicable. If the FCC Consent imposes any condition on either party hereto,
such party shall use its best efforts to comply with such condition; provided,
however, that neither party shall be required hereunder to comply with any
condition that would have a material adverse effect upon it. If reconsideration
or judicial review is sought with respect to the FCC Consent, the party affected
shall vigorously oppose such efforts for reconsideration or judicial review;
provided, however, that nothing in this Section 4.2 shall be construed to limit
either party's right to terminate this Agreement pursuant to Article 15 hereof.




ARTICLE 5


CLOSING
 
    5.1    Closing. The closing of the transactions contemplated herein (the
"Closing") shall occur within ten (10) business days after the date on which the
FCC Consent shall have given, pursuant to delegated authority (the "Closing
Date"); provided, however, that in the event that informal objections or
petitions to deny are filed against the Assignment Application, the Closing
shall, at Buyer’s option, occur within ten (10) business days after the date on
which the FCC Consent shall have become a Final Order. A “Final Order” means an
action of the FCC approving the Assignment Application, which is no longer
subject to reconsideration or review by the FCC or any court or other
governmental authority. The Closing shall be held at the offices of the
Stations, or at such place as the parties hereto may agree.




ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
    Buyer hereby makes the following representations and warranties to Seller,
all of which have been relied upon by Seller in entering into this Agreement
and, except as specifically otherwise provided, all of which shall be true and
correct on the Closing Date:
 
    6.1    Organization and Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Tennessee.
Buyer’s expected assignee, Debut Broadcasting, Inc. is a corporation duly
organized, validly
 
7

--------------------------------------------------------------------------------


 
existing and in good standing under the laws of the State of Delaware.
 
    6.2    Authorization and Binding Obligation. Buyer’s execution, delivery and
performance of this Agreement and the transactions contemplated hereby have been
duly and validly authorized by all necessary action on its part and upon the
obtaining of all necessary approvals of the transactions contemplated by this
Agreement, this Agreement will constitute, and the other agreements to be
executed in connection herewith will constitute, the valid and binding
obligation of Buyer enforceable in accordance with their terms.
 
    6.3    Absence of Conflicting Agreement. The execution, delivery and
performance of this Agreement by Buyer: (a) will not conflict with, result in a
breach of, or constitute a violation of or default under, the provisions of
Buyer’s articles of incorporation or by-laws; and (b) will not, either alone or
with the giving of notice or the passage of time, or both, conflict with,
constitute grounds for termination of or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any agreement or
instrument to which Buyer is subject.
 
    6.4    FCC Qualifications. To the best of Buyer’s knowledge, it is qualified
under the Communications Act of 1934, as amended, and under the rules and
regulations of the FCC, to become the holder of the Stations Licenses.




ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF SELLER
 
    Seller hereby makes the following representations and warranties to Buyer,
all of which have been relied upon by Buyer in entering into this Agreement and,
except as specifically otherwise provided, all of which shall be true and
correct on the Closing Date:
 
    7.1    Organization and Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Mississippi. Seller has the power and authority to own, lease and operate the
Stations Assets and to carry on the business of the Stations as proposed to be
conducted by Seller between the date hereof and the Closing Date.


8

--------------------------------------------------------------------------------


 
    7.2    Authorization and Binding Obligation. Seller has the power and
authority to enter into and perform this Agreement and the transactions
contemplated hereby, and Seller's execution, delivery and performance of this
Agreement, and the transactions contemplated hereby have been duly and validly
authorized by all necessary action on its part. This Agreement has been duly
executed and delivered by Seller and this Agreement constitutes, and the
agreements to be executed in connection herewith will constitute the valid and
binding obligation of Seller enforceable in accordance with their terms.
 
    7.3    Absence of Conflicting Agreements. The execution, delivery and
performance of this Agreement by Seller: (a) will not conflict with, result in a
breach of, or constitute a violation of or a default under, the provisions of
Seller’s articles of incorporation or by-law; (b) will not conflict with, result
in a breach of, or constitute a violation of or default under, any applicable
law, judgment, order, injunction, decree, rule, regulation or ruling of any
governmental authority to which Seller is a party or by which it or the Stations
Assets are bound; (c) will not, either alone or with the giving of notice or the
passage of time, or both, conflict with, constitute grounds for termination of
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, agreement, instrument, license or permit to which
Seller or the Stations Assets is now subject; and (d) will not result in the
creation of any lien, charge or encumbrance on any of the Stations Assets.
 
    7.4    Government Authorizations. Schedule 1.1.1 hereto contains a true and
complete list of the Stations Licenses, which are required for the lawful
conduct of the business and operation of the Stations in the manner and to the
full extent they are proposed to be conducted by Buyer. Seller is the authorized
legal holder of the Stations Licenses listed in Schedule 1.1.1. The Stations
Licenses listed in Schedule 1.1.1 are in good standing, in full force and effect
and sufficient for the operation of the Stations as presently operated by Buyer.
The operation of the Stations is in accordance with the Stations Licenses and
the underlying construction permits. No proceedings are pending or threatened,
nor, to Seller's knowledge, do any facts exist which may result in the
revocation, modification, non-renewal or suspension of any of the Stations
Licenses, the issuance of any cease and desist order, the imposition of any
administrative actions by the FCC with respect to the FCC Licenses or which may
affect Buyer's ability to operate the Stations in accordance with the Stations
Licenses and the FCC's rules.
 
9

--------------------------------------------------------------------------------


 
    7.5    Tangible Personal Property. Schedule 1.1.2 hereto contains a list of
all material tangible personal property owned, leased or held by Seller and used
and/or useful in the conduct of the business and operation of the Stations. The
Tangible Personal Property which is leased is identified as such on Schedule
1.1.2. The Tangible Personal Property is all of the tangible personal property
necessary to operate the Stations in the manner in which it is presently
operated. Except for the Tangible Personal Property leased by Seller, Seller
owns and has, and will have on the Closing Date, good and marketable title to
all of the Tangible Personal Property (and to all other tangible personal
property and assets to be transferred to Buyer hereunder), and none of such
property at the Closing will be subject to any security interest, mortgage,
pledge, or other lien or encumbrance. To Seller's knowledge, all of the items of
the Tangible Personal Property are in good repair and normal operating condition
(ordinary wear and tear excepted) and are available for immediate use in the
conduct of the business and operation of the Stations in its customary manner
and in accordance with its licenses and the rules, regulations and policies of
the Commission and all other governmental authorities having jurisdiction
thereof.
 
    7.6    Real Property. Schedule 1.1.5 hereto contains a list of all real
property owned, leased or held by Seller and used and/or useful in the conduct
of the business and operation of the Stations. The Real Property is all of the
real property necessary to operate the Stations in the manner in which it is
presently authorized to operate. Seller owns and has, and will have on the
Closing Date, good and marketable title to all the Real Property and none of
such property at the Closing will be subject to any security interest, mortgage,
pledge, or other lien or encumbrance. None of the Real Property is subject to
any contract, option or commitment for sale or lease to any party other than
Buyer. To the best of Seller’s knowledge, after due inquiry, the Real Property
and the present use thereof conforms with all restrictive covenants and with all
zoning, building and other laws and regulations of all governmental authorities
having jurisdiction thereof. The buildings, towers and appurtenances, and other
fixtures used in the operation of the Stations are free of structural defects,
are suitable for their intended use, are in a good state of maintenance and
repair, are contained entirely within the bounds of the Real Property and do not
encroach upon any property, the title or use of which will not be conveyed to
Buyer hereunder. All utilities
 
 
10

--------------------------------------------------------------------------------


 
necessary for Buyer’s use of the Real Property are installed and in working
order and are subject to valid easements. No condemnation proceedings have been
instituted or threatened against the Real Property. Within ten (10) days of the
execution of this Agreement, Seller will deliver to Buyer a preliminary report
of a title insurance company reasonably acceptable to Buyer to insure the title
to the Real Property owned by the Seller without any liens or encumbrances,
other than current taxes or assessments, such title to be conveyed to Buyer at
Closing. Title examination and insurance shall be at Buyer’s expense.
 
    7.7    Contracts. Schedule 1.1.3 hereto contains a list of all of the
agreements, leases and other contracts to which the Stations and Seller is a
party or by which, as of the date hereof, the Stations and Seller may be bound
or obligated in any way or which are required to operate the Stations in the
manner in which it is now being operated (the "Contracts"). All of the Contracts
are valid, binding and enforceable by Seller in accordance with their respective
terms. Seller is not in material breach or default thereof, there is no claim of
breach or default, and Seller has no knowledge of any act or omission which has
occurred or which has been threatened which could result in a breach or default
thereof. Those Assumed Contracts requiring the consent of a third party to
assignment which Seller and Buyer agree are critical to the consummation of the
transactions contemplated hereby are identified as "Material Contracts" and are
so marked on Schedule 1.1.3. Notwithstanding the foregoing, if it is discovered
before Closing that Seller failed to list a contract in Schedule 1.1.3 other
than a Material Contract which was required to be listed, then Buyer may elect
in its sole discretion to accept or reject such contract.
 
    7.8    Intangible Personal Property. Schedule 1.1.4 hereto contains a list
of all intangible personal property applied for, issued to or owned by the
Seller or under which Seller is a licensee and used in the conduct of the
business and operation of the Stations referred to in Section 1.1.4 (but
excluding those included in the Excluded Assets and referred to in Section 1.3).
The Intangible Personal Property is all of the intangible personal property used
in the operation of the Stations in the manner conducted by Seller. Seller has
the right to use all of such property and such use does not infringe on or
violate any other party's rights.
 
    7.9    Insurance. All of the assets to be sold to Buyer which are of an
insurable character is insured by financially sound and reputable insurance
companies against loss or damage by fire and
 
11

--------------------------------------------------------------------------------


 
other risks to the extent and in the manner customary for properties and assets
of that nature. All such insurances policies are listed in Exhibit B hereto and
are in current force and effect and full coverage thereunder shall remain in
effect through the Closing.
 
    7.10    Taxes. Seller has filed all federal, state, local and foreign
income, franchise, sales, use, property, excise, payroll and other tax returns
required by law and has paid in full all taxes, estimated taxes, interest,
assessments, and penalties due and payable. All returns and forms which have
been filed have been true and correct in all material respects and no tax or
other payment in a material amount other than as shown on such returns and forms
are required to be paid and have been paid by Seller.
 
    7.11    Environmental. To the best of Seller's knowledge, (i) Seller has not
unlawfully disposed of any hazardous waste or hazardous substance including
Polychlorinated Biphenyl’s ("PCBs") at the Real Property of the Stations, (ii)
the technical equipment included in the Stations Assets does not contain any
PCBs, (iii) there are no underground tanks at the Real Property of the Stations
and (iv) there is no asbestos insulation or other asbestos-containing materials
at the Real Property of the Stations. As used herein, the term "hazardous
wastes' shall mean as defined in the Resource Conservation and Recovery Act of
1976, 42 U.S.C. 6901 et seq. as amended, and in the equivalent state statute
under Mississippi law. Any environmental studies conducted shall be at Buyer’s
expense.
 
    7.12    Employee and Labor Relations.
 
          7.12.1    Seller is not a party to any contract with any labor
organization, nor has Seller agreed to recognize any union or other collective
bargaining unit, nor has any union or other collective bargaining unit been
certified as representing any of Seller's employees. Seller has no knowledge of
any organizational effort currently being made or threatened by or on behalf of
any labor union with respect to employees of Seller.
 
          7.12.2    Seller has complied in all material respects with all
applicable laws, rules and regulations relating to the employment of labor,
including those relating to wages, hours, collective bargaining, unemployment
insurance, workers' compensation and payment and withholding of taxes in
connection with the operation of the Stations.


12

--------------------------------------------------------------------------------


 
            7.12.3    Seller has not promised to any employee of the Stations
that Buyer will be hiring any such employee or otherwise made any offer of
employment to any employee of the Stations on behalf of Buyer. All employees of
the Stations shall be terminable, without liability to Buyer, on and as of the
Closing Date. Buyer will have no liability to any present or past employee of
the Stations for retirement, pension, bonus, termination, vacation, or other
pay, or for hospitalization, major medical, life or other insurance or other
employee benefits.
 
    7.13  Litigation. To the best of Seller’s knowledge, there is no litigation
or proceeding or investigation pending or threatened against Seller or the
Stations in any federal, state or local court, or before any administrative
agency or arbitrator (including, without limitation, any proceeding which seeks
the forfeiture of, or opposes the renewal of, any of the Stations Licenses), or
before any other tribunal duly authorized to resolve disputes, or which seeks to
enjoin or prohibit, or otherwise questions the validity of, any action taken or
to be taken pursuant to or in connection with this Agreement.
    
   7.14   Compliance with Law. The operation of the Stations and all of the
Stations Assets are in compliance in all material respects with all applicable
federal, state and local laws, ordinances and regulations, including the
Communications Act of 1934, as amended and all rules and regulations issued
thereunder. Without limiting the generality of the foregoing, Seller has timely
filed all FCC reports and other documents required to be filed by any
governmental authority with respect to the Stations and Seller has maintained
its local public inspection file in full compliance with FCC requirements.
 
   7.15   Shareholders. Gerald M. Brophy, is the only shareholder of Seller.
 
   7.16   Accuracy of Information. No representation or warranty made by Seller
hereunder or any information furnished or to be furnished to Buyer or any
principal or agent of Buyer in connection with the transaction contemplated
herein contains or will contain any untrue statement of material fact or omits
or will omit to state a material fact necessary to make the information herein
not misleading. Notwithstanding the generality of the foregoing, all financial
information given to Buyer fairly reflects the condition of Seller as of the
date hereof and fairly presents the results of operation of the Stations for the
periods reflected therein, and since the date of the most recent financial
statement given to
 
13

--------------------------------------------------------------------------------


 
Buyer there have been no material adverse changes in the financial position of
the Stations. 




ARTICLE 8
 
COVENANTS OF SELLER
 
    8.1    Affirmative Covenants. Seller covenants and agrees with respect to
the Stations that, between the date hereof and the Closing Date, except as
expressly permitted by this Agreement or with the prior written consent of
Buyer, it shall act in accordance with the following:
 
            8.1.1    Seller shall conduct the business and operation of the
Stations in the ordinary and prudent course of business and with the intent of
preserving the ongoing operations and assets, listeners, advertisers and
business of the Stations.
 
           8.1.2   Seller shall operate the Stations in material accordance with
FCC rules and regulations and the Stations Licenses and with all other laws,
regulations, rules and orders and remove and assume all responsibility and costs
for removing any and all violations thereof, including the payment of any fines
assessed or other sanctions that may be imposed therefor.
 
           8.1.3   Seller shall provide Buyer prompt written notice of any
change in any of the information contained in the representations and warranties
made in Article 7 hereof or any Schedules referred to herein or attached hereto.
 
           8.1.4   Seller shall give prompt notice to Buyer of any unusual or
material developments with respect to the business or operation of the Stations.
 
          8.1.5    Seller shall give or cause the Stations to give Buyer and
Buyer's counsel, accountants, engineers and other representatives, at Buyer's
reasonable request, and as authorized by the management of Seller, full and
reasonable access during normal business hours to all of Seller's personnel,
properties, books, contracts, reports and records including financial
information and tax returns relating to the Stations, to all buildings and
equipment relating to the Stations, and to the Stations’ employees in order that
Buyer may have full opportunity to make such investigation as it desires of the
affairs of the
 
14

--------------------------------------------------------------------------------


 
Stations and to furnish Buyer with information, and copies of all documents and
agreements including but not limited to financial and operating data and other
information concerning the financial condition, results of operations and
business of the Stations, that Buyer may reasonably request.
 
        8.1.6    Seller shall perform all of the Contracts according to their
respective terms and, if necessary, renew the same; provided, however, that, at
Buyer's request, Seller will give protective notices of cancellation with
respect to the Contracts which Buyer is not to assume.
 
        8.1.7    Seller shall maintain the Tangible Personal Property in its
present condition, subject to reasonable wear and tear and to dispositions in
the normal course of business, and keep in effect all current insurance policies
with respect thereto, and restore, repair or replace any lost or substantially
damaged item of Tangible Personal Property with an item of equivalent quality
and value.
 
    8.2   Negative Covenants. Seller covenants and agrees with respect to the
Stations that between the date hereof and the Closing Date, except as expressly
permitted by this Agreement or with the prior written consent of Buyer, it shall
act in accordance with the following:
 
        8.2.1    Seller shall not cause or permit by any act, or failure to act,
any of the Stations Licenses to expire, be surrendered, adversely modified, or
otherwise terminated, or the FCC to institute any proceedings for the
suspension, revocation or adverse modification of any of the Stations Licenses.
 
        8.2.2    Seller shall not create or permit any Lien affecting the
Stations Assets.
 
        8.2.3    Seller shall not: (i) enter into any commitment for capital
expenditures for which Buyer would be liable after the Closing Date; (ii) enter
into any collective bargaining agreement or, through negotiation or otherwise,
make any commitment or incur any liability to any labor organization relating to
any Stations employee (to the extent the foregoing does not violate applicable
law); or (iii) enter into any contract or commitment in relation to the
Stations’ business or employees to which Buyer will be bound or which will
adversely affect Buyer's operation of the Stations following the Closing other
than agreements cancelable without penalty prior to the Closing Date.
 
15

--------------------------------------------------------------------------------


     
            8.2.4    Seller shall not, other than in the ordinary course of
business, sell or dispose of or commit to sell or dispose of any of the Stations
Assets unless, in the case of the Tangible Personal Property, the same are
replaced by assets of equal quality and usefulness.
 
            8.2.5   Seller shall not increase the salary, benefits or other
compensation payable to any Stations employee, except to the extent consistent
with existing practice. Seller shall immediately notify Buyer upon taking any
such action.
 
   8.3.      Non-compete. At Closing, Seller and Seller’s principals shall enter
into a non-compete agreement in the form attached hereto as Exhibit C, which
shall bar Seller and its Principals from having an ownership interest or
investment in, or serving as an officer, director or employee of, or serving as
a consultant or advisor to, any radio broadcast business whose city of license,
studio or transmitter site it within one hundred (100) miles of Greenville,
Mississippi, for a period of one (1) year from the Closing Date. Said agreement
shall further bar Seller and Seller’s principals for a period of one (1) year
after Closing from hiring or soliciting to hire any person employed by Buyer and
whose duties relate substantially to the Stations. The portion of the purchase
price allocated to the foregoing non-compete agreement shall be in accordance
with Exhibit A hereto.




ARTICLE 9


JOINT COVENANTS
 
    Buyer and Seller covenant and agree that between the date hereof and the
Closing Date, they shall act in accordance with the following:
 
    9.1    Conditions. If any event should occur, either within or without the
control of any party hereto, which would prevent fulfillment of the conditions
upon the obligations of any party hereto to consummate the transactions
contemplated by this Agreement, the parties hereto shall use their best efforts
to cure the event as expeditiously as possible.
 
    9.2    Confidentiality. Buyer and Seller shall each keep confidential all
information obtained by it with respect to the other in connection with this
Agreement and the negotiations
 
16

--------------------------------------------------------------------------------


 
preceding this Agreement, and will use such information solely in connection
with the transactions contemplated by this Agreement, and if the transactions
contemplated hereby are not consummated for any reason, each shall return to the
other, without retaining a copy thereof, any schedules, documents or other
written information obtained from the other in connection with this Agreement
and the transactions contemplated hereby. Notwithstanding the foregoing, neither
party shall be required to keep confidential or return any information which (i)
is known or available through other lawful sources, not bound by a
confidentiality agreement with the disclosing party or (ii) is or becomes
publicly known through no fault of the receiving party or its agents, (iii) is
required to be disclosed pursuant to an order or request of a judicial or
governmental authority (provided the disclosing party is given reasonable prior
notice), or (iv) is developed by the receiving party independently of the
disclosure by the disclosing party.
 
    9.3    Cooperation. Buyer and Seller shall cooperate fully with one another
in taking any actions, including actions to obtain the required consent of any
governmental instrumentality or any third party necessary or helpful to
accomplish the transactions contemplated by this Agreement; provided, however,
that no party shall be required to take any action which would have a material
adverse effect upon it. Prior to the Closing Date, Buyer shall not directly or
indirectly control, supervise, or direct, or attempt to control, supervise, or
direct, the operations of the Stations.




ARTICLE 10


CONDITIONS OF CLOSING BY BUYER
 
    The performance of the obligations of Buyer hereunder are subject to the
satisfaction of each of the following express conditions precedent, provided
that Buyer may, at its election, waive any of such conditions at Closing,
notwithstanding that such condition is not fulfilled on the Closing Date:


    10.1    Representations, Warranties and Covenants.


10.1.1 All representations and warranties of Seller contained herein or in any
Schedule or document delivered pursuant hereto, shall be true and complete in
all material respects as of
 
17

--------------------------------------------------------------------------------


 
the date hereof and on and as of the Closing Date as if made on and as of that
date, except for changes expressly permitted or contemplated by the terms of
this Agreement.
 
        10.1.2 All of the terms, covenants and conditions to be complied with
and performed by Seller on or prior to Closing Date shall have been complied
with or performed in all material respect
 
    10.2    Governmental Consents. The conditions specified in Sections 4.1 and
4.2 of this Agreement shall have been satisfied.
 
    10.3    Governmental Authorizations. Seller shall be the holder of the
Stations Licenses and all other material licenses, permits and other
authorizations listed in Schedule 1.1.1, and there shall not have been any
modification of any of such licenses, permits and other authorizations which has
a material adverse effect on the Stations or the conduct of its business and
operation. No proceeding shall be pending which seeks or the effect of which
reasonably could be to revoke, cancel, fail to renew, suspend or modify
materially and adversely the Stations adverse effect on the Stations or the
conduct of its business and operation. No proceeding shall be pending which
seeks or the effect or which reasonably could be to revoke, cancel, fail to
renew, suspend or modify materially and adversely the Stations Licenses or any
other material licenses, permits or other authorizations of the Stations.
    
    10.4   Adverse Proceedings. No suit, action, claim or governmental
proceeding shall be pending against, and no order, decree or judgment of any
court, agency or other governmental authority shall have been rendered against,
any party hereto which would render it unlawful, as of the Closing Date, to
effect the transactions contemplated by this Agreement in accordance with its
terms.
 
    10.5    Third-Party Consents. Seller shall have obtained and shall have
delivered to Buyer all third-party consents to the Material Contracts.
 
    10.6     Closing Deliveries. Seller shall have delivered or caused to be
delivered to Buyer, on the Closing Date, each of the documents required to be
delivered pursuant to Article 13.
 
    10.7     No Material Adverse Change. Since the date of this Agreement, there
shall not have occurred, whether or not within Seller’s control, any material
adverse change in the Assets.
 
18

--------------------------------------------------------------------------------


 
    10.8  Liens. The Stations Assets shall be free and clear of all Liens.


ARTICLE 11


CONDITIONS OF CLOSING BY SELLER
 
    The performance of the obligations of Seller hereunder are subject to the
satisfaction of each of the following express conditions precedent, provided
that Seller may, at its election, waive any of such conditions at Closing,
notwithstanding that such condition is not fulfilled on the Closing Date:
 
    11.1   Representations, Warranties and Covenants.
 
        11.1.1    All representations and warranties of Buyer made in this
Agreement or in any Schedule or document delivered pursuant hereto, shall be
true and complete in all material respects as of the date hereof and on and as
of the Closing Date as if made on and as if made on and as of that date, except
for changes expressly permitted or contemplated by the terms of this Agreement.
 
        11.1.2    All of the terms, covenants and conditions to be complied with
and performed by Buyer on or prior to the Closing Date shall have been complied
with or performed in all material respects.
 
     11.2    Governmental Consents. The conditions specified in Sections 4.1 and
4.2 of this Agreement shall have been satisfied.
 
    11.3    Adverse Proceedings. No suit, action, claim or governmental
proceeding shall be pending against, and no other, decree or judgment of any
court, agency or other governmental authority shall have been rendered against
any party hereto which would render it unlawful, as of the Closing Date, to
effect the transactions contemplated by this Agreement in accordance with its
terms.
 
    11.4   Closing Deliveries. Buyer shall have delivered or caused to be
delivered to Seller, on the Closing Date, the Purchase Price and each of the
documents required to be delivered pursuant to Article 13.
 
19

--------------------------------------------------------------------------------


 
ARTICLE 12


TRANSFER TAXES; FEES AND EXPENSES
 
    12.1    Expenses. Except as set forth in Sections 3.5 and 12.2 hereof, each
party hereto shall be solely responsible for all costs and expenses incurred by
it in connection with the negotiation, preparation and performance of and
compliance with the terms of this Agreement.
 
    12.2    Transfer Taxes: Governmental Filing or Grant Fees. All costs of
transferring the Stations Assets in accordance with this Agreement, including
recordation, transfer and documentary taxes and fees, and any excise, sales or
use taxes shall be borne by Seller.




ARTICLE 13


CLOSING DELIVERIES
 
    13.1      Seller's Deliveries. At the Closing, Seller shall deliver or cause
to be delivered to Buyer the following:
 
        13.1.1    Bills of Sale and other instruments of assignment and
transfer, all in a form normal and customary in the State of Tennessee and
satisfactory to Buyer’s counsel, as shall be effective to vest in Buyer or its
permitted assignees, good and marketable title in and to the Stations Assets
transferred pursuant to this Agreement in accordance with the terms of this
Agreement;
 
        13.1.2    A warranty deed conveying title to the Real Property to Buyer;
 
        13.1.3    A certificate, dated the Closing Date, and substantially in
the form of Exhibit D, of the Secretary of Seller certifying as to the
resolutions of the Board of Directors of Seller approving the execution and
delivery of this Agreement and each of the other documents and agreements
referred to herein and authorizing the consummation of the transactions
contemplated hereby and thereby;
    
        13.1.4    The Stations Records, including the originals or copies of all
program, operations, transmissions, or maintenance logs and all other records
required to be maintained by the FCC
 
20

--------------------------------------------------------------------------------


 
with respect to the Stations, including the Stations’ public file, shall be left
at the Stations and thereby delivered to Buyer; and
 
        13.1.5    Such additional information and materials as Buyer shall have
reasonably requested.
 
    13.2    Buyer's Deliveries. At the Closing, Buyer shall deliver or cause to
be delivered to Seller the following:
        
       13.2.1    The Purchase Price as described in Section 3 hereof;
 
        13.2.2    A certificate, dated the Closing Date, and substantially in
the form of Exhibit E, of the Secretary of Buyer certifying as to the
resolutions of the Board of Directors of Buyer approving the execution and
delivery of this Agreement and each of the other documents and agreements
referred to herein and authorizing the consummation of the transactions
contemplated hereby and thereby;
 
        13.2.3    Such additional information and materials as Seller shall have
reasonably requested.




ARTICLE 14


INDEMNIFICATION
 
    14.1  Seller's Indemnities. Seller hereby agrees to indemnify, defend and
hold harmless Buyer and its assignee with respect to any and all demands,
claims, actions, suits, proceedings, assessments, judgments, costs, losses,
damages, liabilities and expenses (including, without limitation, interest,
penalties, court costs and reasonable attorneys' fees) ("Damages") asserted
against, resulting from, imposed upon or incurred by Buyer directly or
indirectly relating to or arising out of:
 
        14.1.1    The breach by Seller of any of its representations or
warranties, or failure by Seller to perform any of its covenants, conditions or
agreements set forth in this Agreement;
 
        14.1.2    The Retained Liabilities;
 
21

--------------------------------------------------------------------------------


       
        14.1.3    Any and all claims, liabilities or obligations of any nature,
absolute or contingent, relating to the business and operation of the Stations
prior to the Closing Date;
 
        14.1.4    Any failure to comply with any “bulk sales” laws applicable to
the transactions contemplated hereby;
 
         14.1.5    A claim by any person or entity based on any arrangement or
agreement to pay a commission, finder's fee or similar payment in connection
with this Agreement made or alleged to have been made by Seller.
 
    14.2  Buyer's Indemnities. Buyer hereby agrees to indemnify, defend and hold
harmless Seller with respect to any and all Damages asserted against, resulting
from, imposed upon or incurred by Seller directly or indirectly relating to or
arising out of:
 
        14.2.1    The breach by Buyer of any of its representations, warranties,
or failure by Buyer to perform any of its covenants, conditions or agreements
set forth in this Agreement;
 
        14.2.2    The Assumed Liabilities;
    
        14.2.3    Any and all claims, liabilities or obligations of any nature,
absolute or contingent, relating to the business and operation of the Stations
as conducted by Buyer on and after the Closing Date; and
 
        14.2.4    Subject to Section 16.14 below, a claim by any person or
entity based on any arrangement or agreement to pay a commission, finder's fee
or similar payment in connection with this Agreement made or alleged to have
been made by Buyer.
 
    14.3    Survival of Representations and Warranties. The representations and
warranties contained herein shall be deemed and construed to be continuous and
survive the Closing for a period of three (3) years following the Closing Date.
 
  14.4   Procedures.
 
        14.4.1    Promptly after the receipt by either party (the "Indemnified
Party") of notice of (a) any claim or (b) the commencement of any action or
proceeding which may entitle such party to indemnification under this Section,
such party shall give the other party (the "Indemnifying Party) written notice
of such
 
22

--------------------------------------------------------------------------------


 
claim or the commencement of such action or proceeding and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting from such claim. The failure to give the Indemnifying Party timely
notice under this Section 14.4.1 shall not preclude the Indemnified Party from
seeking indemnification from the Indemnifying Party unless such failure has
materially prejudiced the Indemnifying Party's ability to defend the claim or
litigation.
 
        14.4.2    If the Indemnifying Party assumes the defense of any such
claim or litigation resulting therefrom with counsel reasonably acceptable to
the Indemnified Party, the obligations of the Indemnifying Party as to such
claim shall be limited to taking all steps necessary in the defense or
settlement of such claim or litigation resulting therefrom and to holding the
Indemnified Party harmless from and against any losses, damages and liabilities
caused by or arising out of any settlement approved by the Indemnifying Party or
any judgment in connection with such claim or litigation resulting therefrom;
however, the Indemnified Party may participate, at its expense, in the defense
of such claim or litigation provided that the Indemnifying Party shall direct
and control the defense of such claim or litigation. The Indemnified Party shall
cooperate and make available all books and records reasonably necessary and
useful in connection with the defense. The Indemnifying Party shall not, in the
defense of such claim or any litigation resulting therefrom, consent to entry of
any judgment, except with the written consent of the Indemnified Party, or enter
into any settlement, except with the written consent of the Indemnified Party,
which does not include as an unconditional term thereof the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim or litigation.
 
        14.4.3    If the Indemnifying Party shall not assume the defense of any
such claim or litigation resulting therefrom, the Indemnified Party may, but
shall have no obligation to, defend against such claim or litigation in such
manner as it may deem appropriate, and the Indemnified Party may compromise or
settle such claim or litigation without the Indemnifying Party's consent.
 
    14.5    Assignment of Claims. In the event that any of the Damages for which
an Indemnifying Party is responsible or allegedly responsible hereunder are
recoverable or potentially recoverable against any third party at the time when
payment is due under this Article 14, then the Indemnified Party shall assign
any and all rights that it may have that are related in any fashion to the
 
23

--------------------------------------------------------------------------------


 
Damages or the facts or circumstances giving rise thereto to the Indemnifying
Party as a condition to any payment due under this Article 14, or, if such
rights are not assignable under applicable law or otherwise, the Indemnified
Party hereunder shall attempt in good faith to collect any and all damages and
losses on account thereof from such third party for the benefit of, and at the
expense and direction of, the Indemnifying Party.




ARTICLE 15


TERMINATION RIGHTS
 
    15.1    Termination.
 
           15.1.1    This Agreement may be terminated by either Buyer or Seller,
if the party seeking to terminate is not in material default or breach of this
Agreement, upon written notice to the other upon the occurrence of any of the
following:
 
          15.1.1.1    if any condition set forth herein to the obligations of
the party seeking to terminate has not been satisfied or waived on or prior to
the Closing Date; or
 
            
      15.1.1.2    if the FCC denies the Assignment Application and such denial
becomes a Final Order; or
 
              15.1.1.3    if there shall be in effect any judgment, final decree
or order that would prevent or make unlawful the Closing of this Agreement; or
 
              15.1.1.4       if the Closing has not occurred within six (6)
months after the date on which the Assignment Application is accepted for filing
by the FCC.
 
              15.1.2      This Agreement may be terminated by mutual agreement
of the parties hereto.
 
          15.1.3.      Buyer may terminate this Agreement pursuant to Section
16.2(a) hereunder.
 
    15.2   Liability. The termination of this Agreement under Section 15.1 shall
not relieve any party of any liability for breach of this Agreement prior to the
date of termination.
 
24

--------------------------------------------------------------------------------


 
ARTICLE 16


MISCELLANEOUS PROVISIONS
 
    16.1    Specific Performance. Seller and Buyer each recognize and
acknowledge that, in the event that Seller shall fail to perform its obligations
to consummate the transaction contemplated hereby, money damages alone will not
be adequate to compensate Buyer for its injury. Seller and Buyer, therefore,
each agree and acknowledge that, in the event of Seller's failure to perform its
obligation to consummate the transaction contemplated hereby, Buyer shall be
entitled, in addition to any action for monetary damages, and in addition to any
other rights and remedies on account of such failure, to specific performance of
the terms of this Agreement and of Seller's obligation to consummate the
transaction contemplated hereby. If any action is brought by Buyer to enforce
this Agreement, Seller shall waive the defense that there is an adequate remedy
at law.
    
    16.2    Risk of Loss. The risk of loss or damage to any of the Stations
Assets prior to the Closing Date shall be upon Seller. In the event of such loss
or damage prior to the Closing, Seller shall, at its expense, and in
consultation with Buyer, repair, replace and restore any such damaged or lost
Stations Asset to its prior condition as soon as possible and in no event later
than the Closing Date. In the event any such loss or damage requires the
Stations to be taken off the air or to operate with reduced power for more than
seven (7) days, Buyer may in its sole election (a) terminate this entire
Agreement with no further obligation to Seller or (b) postpone the Closing for
up to ninety (90) days, at the conclusion of which period of postponement Buyer
may terminate the Agreement if the loss or damage has not been fully repaired
and restored.
 
    16.3    Further Assurances. After the Closing, Seller shall from time to
time, at the request of and expense to Buyer, execute and deliver such other
instruments of conveyance and transfer and take such other actions as may
reasonably be requested in order to more effectively consummate the transactions
contemplated hereby to vest in Buyer good and marketable title to the assets
being transferred hereunder, and Buyer shall from time to time, at the request
of and expense to Seller, execute and deliver such other instruments and take
such other actions as may reasonably be requested in order to more effectively
relieve Seller of any obligations being assumed by Buyer hereunder.
 
25

--------------------------------------------------------------------------------


  
    16.4    Benefit and Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Seller may assign its interest under this Agreement with
the prior written consent of Buyer, which consent shall not be unreasonably
withheld.
 
    16.5    Headings. The headings set forth in this Agreement are for
convenience only and will not control or affect the meaning or construction of
the provisions of this Agreement.
 
    16.6    Governing Law. The construction and performance of this Agreement
shall be governed by the laws of the State of Tennessee without giving effect to
the choice of law principles thereof, except that the construction and
performance of any issues pertaining to the real property shall be governed by
the laws of the State of Mississippi.
 
    16.7    Notices. All notices, elections and other communications permitted
or required under this Agreement shall be in writing and shall be deemed
effectively given or delivered upon personal delivery or twenty-four (24) hours
after delivery to a courier service which guarantees overnight delivery or five
(5) days after deposit with the U.S. Post Office, by registered or certified
mail, postage prepaid, and, in the case of courier or mail delivery, addressed
as follows (or at such other address for a party as shall be specified by like
notice):




To Seller:


Gerald M. Brophy
Shamrock Broadcasting, Inc.
P.O. Box 667
Indianola, MS 38751
Fax: (662) 887-1396


With a copy (which shall
not constitute notice) to:


John H. McWilliams
Townsend, McWilliams & Holladay LLP
P. O. Box 288
105 South Main Street
Drew, MS 38737
26

--------------------------------------------------------------------------------


        
        Fax: (662) 745-8518

To Buyer:


Robert J. Marquitz
Steven L. Ludwig
The Marketing Group
1209 16th Avenue South
Nashville, TN 37212
Fax: (615) 301-0002


With a copy (which shall not
constitute notice) to:


Stephen K. Rush
Rush Law Group
1209 16th Avenue South
Nashville, TN 37212
Fax: (615) 327-0811




    16.8    No Third Party Beneficiaries. Nothing herein expressed or implied is
intended or shall be construed to confer upon give to any person or entity other
than the parties hereto and their successors or permitted assigns, any rights or
remedies under or by reason of this Agreement.
 
    16.9    Severability. The parties agree that if one or more provisions
contained in this Agreement shall be deemed or held to be invalid, illegal or
unenforceable in any respect under any applicable law, this Agreement shall be
construed with the invalid, illegal or unenforceable provision deleted, and the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected or impaired thereby; provided, however, that if the
removal of the offending provision or provisions materially alters the burdens
or benefits of either party, the parties agree to negotiate in good faith such
modifications to this Agreement as are appropriate to insure the burdens and
benefits of each party are reasonably comparable to those originally
contemplated and expected.
 
    16.10    Amendments and Waivers. No amendment, waiver of compliance with any
provision or condition hereof or consent pursuant to this Agreement shall be
effective unless evidenced by an instrument in writing signed by the party
against whom
 
27

--------------------------------------------------------------------------------


 
enforcement of any waiver, amendment, change, extension or discharge is sought.
 
    16.11    Entire Agreement. This Agreement and the Exhibits and Schedules
attached hereto and the ancillary documents provided for herein embody the
entire agreement and understanding of the parties hereto relating to the matter
provided for herein and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein.
 
    16.12    No Broker. Buyer and Seller hereby mutually represent that there
are not finders, consultants or brokers involved in this transaction and that
neither Seller nor Buyer has agreed to pay any brokers’, finders’ or
consultants’ fees in connection with this transaction.
 
    16.13    Attorneys’ Fees. In the event of commencement of suit by either
party to enforce the provisions of this Agreement, the prevailing party shall be
entitled to receive attorneys' fees and costs of collection as the court in
which such suit is brought may adjudge reasonable in addition to all other
relief granted.
 
    16.14    Time of Essence. Time is of the essence with respect to every
provision of this Agreement.
 
 
 
 
 
 
 
    16.15 Counterparts. This Agreement may be signed in counterpart originals,
which collectively shall have the same legal effect as if all signatures had
appeared on the same physical document.
 
    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.




SHAMROCK BROADCASTING, INC.                         THE MARKETING GROUP
 


28

--------------------------------------------------------------------------------


 

 By:         /s/Gerald M. Brophy 
By:        /s/ Robert Marquitz
 Name:    Gerald M. Brophy Name:   Robert J. Marquitz  Title:      President  
Title:     President

 
 
  
 











